Citation Nr: 0001588	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-19 304	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from February 1970 
to January 1974.  

This appeal arises from September 1997 and March 1998 rating 
actions of the Columbia, South Carolina, regional office 
(RO).  In those decisions, the RO denied an application to 
reopen a previously denied claim of entitlement to service 
connection for PTSD.  


FINDINGS OF FACT

1.  By rating actions entered in September 1997 and March 
1998, the RO denied an application to reopen a previously 
denied claim of entitlement to service connection for PTSD.  

2.  The veteran perfected a timely appeal of the RO's denial.  

3.  The veteran died on November [redacted], 1999.  

4.  The veteran's appeal of the RO's September 1997 and March 
1998 actions was pending before the Board of Veterans' 
Appeals (Board) at the time of his death.  


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the 
veteran's appeal.  38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that, when a claimant 
perfects an appeal to the Board as to an adverse 
determination with regard to his or her entitlement to 
disability compensation benefits under chapter 11 of title 38 
of the United States Code, and then dies before the appeal 
can be adjudicated, the determination appealed is rendered a 
nullity.  Smith v. Brown, 10 Vet.App. 330, 333-334 (1997).  
Therefore, lacking a viable underlying decision by the agency 
of original jurisdiction, the Board cannot proceed to 
adjudicate the appeal.  In short, the Board does not have 
jurisdiction to do so.  Smith at 334; 38 U.S.C.A. § 7104(a) 
(West Supp. 1999); 38 C.F.R. § 20.1302 (1999).  

In the present case, the RO, by September 1997 and March 1998 
rating actions, denied an application to reopen a claim of 
entitlement to service connection for PTSD.  Claiming that 
service connection for this disorder was warranted, the 
veteran perfected a timely appeal of the RO's denial.  
Unfortunately, the veteran died on November [redacted], 1999, 
before the Board had an opportunity to adjudicate his appeal.  

Pursuant to applicable rules as noted above, the veteran's 
death operates to deprive the Board of the jurisdiction 
required to proceed with an adjudication of his claim.  The 
veteran's appeal must therefore be dismissed.  In reaching 
this determination, the Board intimates no opinion as to the 
merits of the claim or any derivative claim which might be 
brought by a survivor of the veteran.


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

